Citation Nr: 0820404	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1999 to March 
2003.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana, in which the RO denied 
the benefit sought on appeal.  In May 2006, the veteran 
appeared at a hearing held at the RO before the undersigned 
(i.e., Travel Board hearing).  The case was previously 
remanded in October 2006.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the veteran if further action is required on 
his part.


REMAND

The veteran claims entitlement to a TDIU rating.  He claims 
that he is unable to secure or maintain gainful employment 
because of his service- connected disabilities. 

The law provides that a TDIU may be granted upon a showing 
that a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2007).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a) (2007).  If the veteran is 
unemployable by reason of his or her service-connected 
disabilities, occupational background, and other related 
factors, an extra-schedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  38 
C.F.R. § 4.16(b) (2007); see Bowling v. Principi, 15 Vet.App. 
1 (2001)..

In this case, the veteran presently meets the percentage 
requirements for a total disability rating.  Specifically, 
the evidence reveals that the veteran is currently service 
connected for sleep apnea with COPD/asthma (50 percent 
rating), lumbar strain (10 percent rating), patellofemoral 
syndrome with degenerative changes of the right knee (10 
percent rating), left knee patellofemoral syndrome (10 
percent rating), gastroesophageal reflux disease and hiatal 
hernia (10 percent rating), depression (10 percent rating) 
and athlete's feet (a noncompensable rating).  As such, his 
combined evaluation for service-connected compensation is 
presently 70 percent.

However, the evidence still must show that the veteran is 
unemployable due solely to his service-connected 
disabilities.  To that end, all potentially relevant evidence 
must be obtained.  When the veteran initially filed his TDIU 
claim in April 2003, he indicated that he expected to receive 
Social Security benefits.  Where VA has actual notice of the 
existence of records held by SSA which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992).  

In Murincsak, the Court explained that even where the 
decision awarding SSA benefits was made years before a 
current claim, the records held by SSA may continue to have 
relevance, as SSA is obligated to discontinue disability 
benefits based on a change in a recipient's employability 
status, and SSA conducts periodic examinations to determine 
the employability status of recipients.  Murincsak, 2 Vet. 
App. at 371.  The Court further observed that, even if the 
records held by SSA are stale and there is ample recent 
evidence as to the present disability status of the claimant, 
the SSA records remain relevant for the purposes of VA's duty 
to assist in order to accurately rate a veteran's disability 
in light of his or her entire medical history.  Id. at 371-
72; see also 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42.  Although the 
record does not indicate whether he was granted SSA 
disability benefits, the evidence compiled in such a claim 
would be relevant to the veteran's TDIU claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and obtain a copy of 
their decision regarding the veteran's 
claim for Social Security disability 
benefits filed most likely filed in 2003, 
as well as the medical records relied upon 
in that decision.  All efforts to obtain 
these records, and the responses received, 
must be documented in the claims file.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the AMC on the basis of the 
additional evidence. If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 


	(CONTINUED ON NEXT PAGE)




other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



